 



Exhibit 10.1
October 6, 2006
 
Mr. Mark A. Kalafut
Sioux City, IA
 
Amendment to Employment Severance Agreement
 
Dear Mr. Kalafut:
     This letter memorializes our mutual agreement to amend the Employment
Severance Agreement dated October 5, 2006 between you and Terra Industries Inc.
(the “Agreement”) by adding the following Section 4A, as follows:
4A. Consulting Services/Additional Compensation
     (a) Executive shall be obligated to provide up to fifty eight-hour days of
consulting services to Company at times and upon subjects mutually agreed
between the parties. Such duties shall include transitioning duties to the
Company’s new General Counsel and providing advice on pending matters.
Executive’s obligations to provide consulting services shall terminate one year
after the effective date of the Agreement.
     (b) In consideration of Executive agreeing to provide the consulting
services stated herein, the Company will provide, in addition to the Severance
Pay and other benefits stated in the Agreement, an amount equal to one-half
times Executive’s current Base Salary. Such amount shall be payable to Executive
according to the provisions of Section 4(c)(ii).
     This amendment is supplemental to the Agreement and nothing herein
contained shall be construed as amending or modifying the same except as
specifically provided herein.
     Please acknowledge your agreement to the terms of this letter by signing
below where indicated.

            Sincerely,
      /s/ Michael L. Bennett             Michael L. Bennett
President and Chief Executive Officer     

Agreed and Accepted:
 
/s/ Mark A. Kalafut
Mark A. Kalafut

